                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA

                                       Criminal Minutes

Date: February 12, 2020                              Judge: Honorable Charles R. Breyer

Court Reporter: Katherine Sullivan
Time: 21 Minutes
Case No.: CR19-0367-14 CRB
Case Name: USA v. Yordi Yavier Agurcia Galindo (Present)(Custody)

Attorney(s) for Government: Ryan Rezaei
Attorney(s) for Defendant(s): Peter Arian
Interpreter: Spanish – Carol Rhine Medina/Conchita Lozano

Deputy Clerk: Lashanda Scott


                                        PROCEEDINGS

The defendant was sworn. Plea Agreement signed and filed in open court. Defendant plead
guilty to Count One of the Superseding Information.

Counsel and defendant waived the presentence report. The Court sentenced the defendant to the
Bureau of Prisons to time served. Defendant placed on supervised release for a term of 3 years
under the mandatory conditions of supervised release. The defendant will likely be deported and
will not be in the United States to be supervised. At all times the defendant shall comply with
the rules and regulations of the Bureaus of Immigration and Customs Enforcement and if
deported, shall not reenter the United States without the express consent of the Secretary of the
Department of Homeland Security. If the defendant is deported, and within three years of release
from imprisonment returns to this country, legally or illegally, the defendant shall be subject to
the conditions of supervised release and shall report to the nearest probation office within 72
hours of reentry. The defendant shall cooperate with the collection of DNA. The defendant shall
pay a $100 special assessment. The defendant remanded to the U. S. Marshal.
